DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0023759, filed on 02/28/2020; and KR 10-2020-0018529, filed on 02/18/2020 in Korea.

Information Disclosure Statement
The IDS filed on 12/07/2020; 03/19/2021; 04/05/2021; and 07/06/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 12/07/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2019/0196548].
Regarding claim 1, Kim et al., disclose a display device (100, figures 2-6) comprising:
a display module (110, figures 2-3 and 6) having a first non-foldable area (a left-bottom A/A display area, figures 2-3), a foldable area (a middle area of the display panel 110 located between the left-bottom and a right/top A/A, figure 3), and a second non-foldable area (a right-top area of the display panel 110, figures 2-3), which are arranged in a first direction in a unfolded state (a flat or horizontal direction, figure 2); and
a first support layer (120, figure 2) disposed under the display module and having a lattice pattern including a plurality of first holes overlapping the foldable area (a plurality of holes pattern located at the foldable area of display panel 110, figures 2-3), 
wherein the first holes are arranged in the first direction (a plurality of hole patterns are arranged in a horizontal of first direction, figures 2 and 5) and a second direction intersecting the first direction (a second direction is parallel to an axis of the foldable area, figures 2-3), and wherein: each of the first holes has a first width in the second direction and a second width in the first direction (figures 2 and 5, paragraph 0040).
Kim et al., disclose the claimed invention except for the first width is in a range from about 2,000 um to about 9,000 um, and the second width is in a range from about 100 um to about 250 um.
Each hole in the foldable area of the first support having a specific width (as a first width) and a length (as a second width) would have been designed by a size of a folding area in a foldable display device of each manufacture. 
TEC System, Inc., 725 F 2D 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 2, Kim et al., as modified, disclose wherein an end of the first supporting layer protrudes outward beyond an end of the display module (120, figure 2).
Regarding claim 3, Kim et al., as modified, disclose wherein the lattice pattern comprises: a plurality of first branches disposed between the first holes adjacent to each other in the first direction and extending in the second direction; and a plurality of second branches disposed between the first holes adjacent to each other in the second direction and extending in the first direction (figures 2 and 5).
Regarding claims 4-5, Kim et al., as modified, disclose the claimed invention except for wherein: each of the first branches has a third width in the first direction, and the third width is in a range from about 100 um to about 200 um; and each of the second branches has a fourth width in the second direction, and the fourth width is in a range from about 121 um to about 200 um.
	A dimension of the first branches and/or the second branches would depended on a size of each hole in the folding area of the support layer of the foldable display device, and also depended on the size of the foldable display device. 
TEC System, Inc., 725 F 2D 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 9, Kim et al., as modified, disclose wherein the first support layer comprises a metal material (paragraph 0039).
Regarding claim 10, Kim et al., as modified, disclose wherein the first support layer comprises:
a first portion (a left portion of the support layer is underneath the first non-foldable display area, figure 2) disposed under the first non-foldable area and extending in the first direction from the lattice pattern; and
a second portion (a left portion of the support layer is underneath the first non-foldable display area, figure 2) disposed under the second non-foldable area and extending in the first direction from the lattice pattern.
Regarding claim 11, Kim et al., as modified, disclose wherein center points of the first holes adjacent to each other in the first direction are shifted in the second direction and spaced apart from each other (figures 2 and 5).
Regarding claim 12, Kim et al., as modified, disclose a second support layer (130, figure 2) disposed under the first support layer, wherein the second support layer comprises:  a first plate (132, figure 2) overlapping the first non-foldable area; and a second plate (131, figure 2) overlapping the second non-foldable area and spaced apart from the first plate in the first direction.
Regarding claim 13, Kim et al., as modified, disclose a sub-cover layer (140, figures 2 and 5-6) disposed between the first support layer and the second support layer and folded or unfolded integrally with the first support layer.
Regarding claim 14, Kim et al., as modified, disclose wherein the display module is inwardly folded such that an upper surface of the first non-foldable area and an upper surface of the second non-foldable area face each other when the display module is folded about a folding axis in the foldable area (100, figures 3 and 6). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., as modified, as applied to claim 3 above, and further in view of Kim Yong Hee [KR20160017843].
Regarding claim 7, Kim et al., as modified, disclose the claimed invention except for wherein each of the first branches has a hexagonal shape in a cross-section when viewed in the second direction. 
	Kim Yong Hee, discloses a foldable display device (100, figures 1-8) comprising a support layer (200, figures 1-8) therein, wherein the support layer comprises a plurality of branches being formed of hexagonal shapes (figure 4c).	
.
 
Allowable Subject Matter
Claims 6, 8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 6 discloses the combination features of “the first width is about 350 um, the second width is about 150 um, and the third width is about 100 um.”  These features, in conjunction with other features, as claimed in the combination features of the claims 4, 3 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 8 discloses the combination features of “wherein a width of an upper surface of the first branch is equal to a width of a lower surface of the first branch when viewed in the second direction, and the width of the upper surface of the first branch is smaller than a third width corresponding to a width of a center portion of the first branch.”  These features, in conjunction with other features, as claimed in the combination features of the claims 7, 3 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  

.
 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	- Lee [US 2017/0194580] discloses flexible display device;
	- Kim et al. [US 2019/0357052] disclose foldable display device;
- Russell-Clarke et al. [US 2013/0216740] disclose interlocking flexible segments formed from a rigid material;
- Han et al. [US 2018/0097197] disclose flexible display device; and
- Kim et al. [US 2019/0036068] disclose flexible display device and electronic device including the same;
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/11/2022